Citation Nr: 0614955	
Decision Date: 05/22/06    Archive Date: 06/02/06	

DOCKET NO.  03-03 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from July 1986 to 
February 1997.  The record, including the report of a Medical 
Evaluation Board (MEB) shows that he was separated from 
service as a result of physical disability which was 
orthopedic in nature (not respiratory).  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which among other things, 
denied service connection for a respiratory disorder.  The 
case was last before the Board in October 2004, at which time 
it was remanded for VCAA compliance and the conduct of a VA 
examination.  Additional VCAA notice was sent to the veteran, 
but the veteran refused to appear for VA examination.  All 
development requested on remand has been completed to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  There is an absence of competent evidence which shows 
that the veteran has ever manifested a chronic respiratory 
disorder at any time during or subsequent to service.  


CONCLUSION OF LAW

A chronic respiratory disorder was not incurred or aggravated 
in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice by the RO in 
February 2002, prior to the issuance of the initial adverse 
rating decision now on appeal in March 2002.  This 
notification informed the veteran of the evidence necessary 
to substantiate his claims, the evidence he was responsible 
to submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
The veteran was, following October 2004 Board remand, again 
provided formal VCAA notice in October 2004 and March 2005.  
The veteran was provided the regulatory implementation of 
VCAA, and the laws and regulations governing his claim for 
service connection for a respiratory disorder in statements 
of the case issued in February 2003 and January 2006.  The 
service medical records, records of the veteran's treatment 
both privately and with VA, and VA examinations have been 
collected for review.  The veteran does not contend, nor does 
the evidence on file suggested there remains any outstanding 
relevant medical evidence which has not been collected for 
review.  

In October 2004, the Board noted that the single VA 
respiratory examination on file had not been conducted by a 
physician who had the opportunity to review the entire 
clinical history in the veteran's claims folder.  The Board 
remanded the appeal specifically for the purpose of providing 
the veteran such examination, and requested specific opinions 
on issues necessary to substantiate the veteran's pending 
appeal as to whether he had any chronic respiratory disorder 
at present, and whether it was as likely as not that any 
chronic respiratory disorder identified was causally related 
to any incident, injury, disease or, consistent with the 
veteran's claim, any exposure the veteran may have had during 
service.  

On remand, such examination was scheduled and the veteran 
notified, and in April 2005 the veteran wrote that another VA 
examination would further "delay, deny, and obstruct" his 
claim and he requested that the appeal be addressed without 
further examination.  He refused to appear for another 
examination.  Upon repeat request for such examination, the 
record reveals that RO personnel had contact with the 
veteran's parents who informed him that the veteran was 
working overseas and would be unable to attend, and they 
would not provide RO personnel with any current mailing 
address for the veteran.  Any evidence which might have 
resulted from such examination, including evidence that the 
veteran actually had a chronic respiratory disorder, and that 
such disorder might be attributable to incidents, injuries or 
exposures during service is unavailable.  The Board finds 
that VCAA is satisfied to the extent possible in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

To the extent that the veteran may not have been provided 
VCAA notice with respect to downstream issues in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
in the absence of competent evidence of a valid diagnosis of 
a current chronic respiratory disorder, and in the absence of 
evidence relating such current disability to any incident, 
injury, disease or exposure of active service, any failure to 
provide such notice must be harmless error.  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for certain specified 
diseases, including bronchiectasis, which is shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.303, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  During service in June 1990, the veteran 
complained of a shortness of breath, cough and tightness in 
the chest.  Chest X-ray showed no lesion or other 
identifiable abnormality, and the impression was only rule 
out an acute bronchitis.  At the time of the service 
separation examination in February 1995, the veteran reported 
having pain or pressure in his chest in his own report of 
medical history.  The clinical assessment was that the 
veteran had chest pain with bronchitis which occurred some 
two years previously but "none since."  The results of the 
physical examination for separation noted no respiratory 
disorder of any kind and the lungs and chest were noted to be 
normal.  

Records of a service MEB, which ultimately resulted in the 
veteran's separation for physical disability, included only 
findings with respect to orthopedic disabilities of the back 
and knee.  The MEB made no findings and included no 
discussion with respect to a respiratory disorder.  The 
veteran's first claim for VA disability compensation filed in 
July 1997, five months after service separation, did not 
include a claim for service connection for a respiratory 
disorder.  

The veteran subsequently filed a claim for service connection 
for a respiratory disorder and included records of two 
private hospitalizations that he underwent, back to back, in 
January 1998, some 10 months after he was separated from 
service.  Records of the initial hospitalization noted that 
the veteran "had no significant past medical history and was 
in his usual state of health until about five days prior to 
this emergency room visit" when he started having a 
productive cough.  There was right-sided pleuritic chest 
pain, and high grade fever for four days.  The veteran was 
found to have a right middle lobe pneumonia, with sepsis and 
septic shock.  He was also noted to have smoked one pack of 
cigarettes daily for 15 years.  Records associated with this 
hospitalization also include assessments that the veteran had 
a severe "acute" bronchitis.  The veteran was provided 
significant appropriate treatment, and is shown to have 
improved sufficiently for discharge, but returned to the 
hospital almost immediately with what was referred to as "a 
persistent loculated effusion of the right pleural cavity 
associated with a three-week history of pneumonia."  

Records of these hospitalizations consistently note no 
previous history of tuberculosis, hemoptysis or lung disease.  
The veteran remained hospitalized and was provided 
significant appropriate treatment until discharged in what 
was referred to as "good condition."  The veteran was 
expected to return for periodic follow-up, and there are 
records from this same medical facility indicating that, in 
February 1998, chest X-rays showed a persistent stable 
infiltrate in the right lower lung field with pleural 
reaction.  In April 1998, X-rays showed an improved 
infiltrate with pleural reaction on the right side.  In July 
1998, chest X-ray showed further resolution of the pleural 
reaction on the right side, and the lung fields now appeared 
clear.  In November 1998, it was noted that the veteran had 
an increased cough and congestion and low grade fever and it 
was suspected that he had bronchitis.  There is, however, no 
further records from this facility indicating that the 
veteran continued to need treatment for right lower lobe 
pneumonia residuals or chronic bronchitis thereafter.  

There are on file records of the veteran's routine treatment 
and examination by VA thereafter commencing in around 2001.  
However, these records do not indicate that the veteran 
sought or required continuing treatment for any form of 
chronic respiratory disorder, and these records contain no 
clinical diagnosis of a chronic respiratory disorder.  

In February 2002, the veteran was provided a VA respiratory 
examination.  The claims folder was not available for review.  
The veteran reported that, in 1998, he developed a severe 
pneumonia which necessitated an intensive care unit admission 
for approximately one month.  He reported a past history of 
tobacco use, but none over the last 3.5 months.  He reported 
coughing every day with no sputum and denied any hemoptysis.  
He denied any asthma.  He was currently taking no medications 
for respiratory problems.  The veteran reported that two to 
three times every winter, fall and spring he did get upper 
respiratory tract infections requiring antibiotics.  The 
veteran was adamant in informing the physician that he was 
exposed to paints, toxins, thinners, acetones, creosol, blue 
and dark green, lubricant, sealants, adhesives, resins and 
toxins.  Physical examination at this time revealed that the 
lungs were clear to auscultation, the heart had a regular 
rate and rhythm, and the extremities had no clubbing, 
cyanosis or edema.  X-ray studies of the lungs were 
interpreted as revealing that they were well expanded.  There 
was a 1.4-centimeter oval density within the right apex, and 
it was uncertain whether it contained calcium.  There was 
mild blunting of the right costophrenic angle, which was 
likely secondary to pleural thickening.  However, there was 
no infiltrate and no pneumothorax.  The assessment from this 
VA examination was that the veteran had pneumonia in 1998 
which was resolved.  The only other notation was that the 
veteran was a prior user of tobacco.  

A preponderance of the evidence on file is against an award 
of service connection for a chronic respiratory disorder.  
The veteran is shown by the competent clinical evidence on 
file to have had an acute bronchitis during service, but the 
service medical records do not identify or diagnose any form 
of a chronic ongoing respiratory disease or disorder at any 
time during service.  The physical examination for service 
separation noted the veteran's prior episode of bronchitis, 
but resulted in findings that the veteran's lungs and heart 
were normal.  The veteran has never received a competent 
clinical diagnosis of bronchiectasis at any time during or 
after service.  

Some 10 months after service separation, the veteran had an 
acute right lung pneumonia which required intensive inpatient 
treatment for a period of approximately one month.  Following 
discharge from the hospital, followup showed that the veteran 
had X-ray studies revealing improving right lung infiltrates 
and pleural reactions which were attributable to his acute, 
post-service episode of right lung pneumonia.  At the time of 
VA examination some four years later in 2002, X-ray studies 
did reveal a 1.4-centimeter density which was likely 
secondary to pleural thickening, but examination and X-ray 
study together failed to reveal any chronic or active ongoing 
respiratory disease or disorder.  The oval density and 
pleural thickening identified at this time must be found to 
be a residual of the veteran's post-service acute episode of 
right lung pneumonia.  

The veteran has been requested to submit any additional 
evidence he may have regarding continuing respiratory 
problems subsequent to his 1998 hospitalization for an acute 
pneumonia, but he has submitted no such evidence.  The 
veteran was provided the opportunity of presenting himself 
for VA examination, this time to include a comprehensive 
review of his claims folder for the purpose of determining 
whether he had a chronic respiratory disorder, and if so, 
whether such disorder was attributable to any incident, 
injury, disease, or exposure during service, but the veteran 
refused to appear for such examination.  

The evidence on file shows that the veteran had an acute 
bronchitis during service which resolved by the time of 
service separation.  Ten months after service the veteran had 
an acute episode of pneumonia which also resolved on 
treatment, although there may be some residual identifiable 
pleural thickening and/or density in the right lung; these 
residuals are not shown to be attributable to incidents or 
exposures of service, but appear attributable to the post-
service acute episode of pneumonia.  

In the absence of competent clinical evidence demonstrating 
that the veteran has a chronic ongoing disease process of his 
respiratory function, and in the absence of evidence showing 
that he has such chronic disease which is attributable to 
incidents of military service, his claim for service 
connection for a chronic respiratory disorder must be denied.  


ORDER

Entitlement to service connection for a chronic respiratory 
disorder is denied.  



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


